DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Allowable Subject Matter
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed method for antiseptically maintaining a patient fluid line access valve.	
The closest prior art is Alpert (U.S. Pub. 2012/0022469 A1, hereinafter “Alpert”) in view of Tennican (U.S. Pub. 2007/0282280 A1, hereinafter “Tennican”).
However, these references do not disclose the method as claimed or described above.
Claim 1 recites allowable subject matter regarding the step of “after injecting some of the fluid for injection through the patient fluid line access valve, removing a second cap from a plunger of the syringe and coupling the second cap to the nozzle, wherein the second cap comprises a second pad containing an antimicrobial solution.”
Alpert discloses a method for antiseptically maintaining a patient fluid line access valve, the method comprising: providing a syringe 80 (Fig. 8A) having a volume filled with an fluid for injection (see Fig. 9, step 105 disclosing that medical fluid is introduced into the syringe), the syringe having a nozzle (illustrated in Fig. 7 as the extension of the syringe that contacts the sealing layer 78) coupled to a first cap 50 (Fig. 7), the cap 50 having a first end (being covered by a lid 70 shown in Fig. 8A) and a second end (being opposite the first end and defined by neck 76 and opening 74 shown in Fig. 7), the first end comprising a first opening (see Fig. 7, annotated below) having a first pad disposed therein (see Fig. 7, annotated below) wherein the second end is coupled to the first cap by a threaded engagement 36 (Fig. 7); wherein the first end is sealed by a removable lid 70 (Fig. 8A) covering the first opening; 
removing the removable lid covering thereby exposing the first opening (see para [0041] describing Fig. 8B as “the first step of entirely removing the lid 70”; see also step 110 in Fig. 9); 
engaging the first opening to the patient fluid line access valve, thereby contacting the pad to a at least a portion of the patient fluid line access valve (see para [0041] describing Fig. 8C as the step of connecting the first opening to the fluid line access valve, which is illustrated in Fig. 4A as a luer connector 40 having a septum 48; see also step 115 in Fig. 9); 
disinfecting at least a portion of the patient fluid line access valve (i.e., upon engagement of the first opening to the patient fluid access line valve, the septum 48 contacts the matrix 56, which is disclosed in para [0034] to retain disinfectant liquid such as isopropyl alcohol or chlorhexidine; see also para [0041] disclosing that Fig. 8C illustrates the device 50 connected to the female luer connector 30 such that the matrix 56 contacts the septum 44; see also step 115 in Fig. 9) and 
disengaging the cap from the syringe nozzle by unthreading the cap from the syringe and connecting the nozzle of the syringe to the patient fluid line access valve (see Fig. 8D showing the syringe 80 directly connected to the patient fluid access valve 40 which is achieved by unthreading the cap 50 from the syringe 80 and discarding it; see also para [0041] disclosing that Fig. 8D shows the “final step wherein the device 50 has been detached from the female luer connector 40 and then removed from syringe 80 and discarded; see also steps 120 and 125 in Fig. 9).

    PNG
    media_image1.png
    896
    833
    media_image1.png
    Greyscale

Further, Alpert discloses that following step 130 in Fig. 9, the system is “configured to administer the medical fluid to the patient” (see para [0042]). This is understood by a skilled artisan to refer to medical fluid from the syringe through the patient fluid line access valve and to the patient. For instance, Alpert discloses in para [0041] that when the male Luer connector 30 of syringe 80 is connected to female Luer connector 30 with, a fluid path is established from syringe 80 to the container attached to female Luer connector. This fluid path is understood by a skilled artisan to be used for delivering fluid from the syringe 80. The fluid from the syringe 80 is disclosed in para [0042] to be a medical fluid to be administered to a patient using the syringe.
However, Alpert does not appear to disclose after injecting some of the fluid for injection through the patient fluid line access valve, removing a second cap from a plunger of the syringe and coupling the second cap to the nozzle, wherein the second cap comprises a second pad containing an antimicrobial solution.
Tennican, discloses a device for antiseptically maintaining a patient fluid line access valve, and discloses a syringe 42c (Fig. 16) having a first cap 45c for fitting over a nozzle 50 of the syringe (Fig. 16), and having a second cap 44c (Fig. 16) removably coupled with the plunger of the syringe. The second cap 44c comprises a distal end and a proximal end, wherein the distal end of the second cap comprises a second receptacle 62c (Fig. 16) having a second pad 64c (Fig. 16) disposed therein, the second pad containing an antimicrobial solution (see para [0050] disclosing that the second pad 64c can contain an applicator material; and see para [0043] disclosing that the applicator material may contain an antimicrobial agent such as alcohol). 
However, Tennican does not disclose the step of coupling the second cap to the nozzle of the syringe after using the syringe. Rather, Tennican discloses that the second cap is intended to be coupled to an intravascular port (external to the syringe) such that the antimicrobial solution is applied to the external surfaces of the port (see paras [0050], [0058]). Further, Tennican does not disclose or suggest that the second cap could, or would, be used to cover the nozzle 50 of the syringe. Para [0062] of Tennican, for example, appears to distinguish the first cap 45c from the second cap 44c, disclosing that the first cap 45c has a housing 60c that can fit over (or internally to) the luer-lock fitting of the nozzle 50, in contrast to the second cap 45c which has a housing 80c that can fit over (or internally to) another luer-lock fitting of the port to be cleansed. The mere possibility that the luer-lock fitting of the port could be of the same size as the luer-lock fitting of the nozzle of the syringe, allowing the second cap to be fitted onto the nozzle of the syringe, does not appear to be sufficient evidence for a skilled artisan to conclude that it would have been obvious to perform the explicit method step of “after injecting some of the fluid for injection through the patient fluid line access valve, removing a second cap from a plunger of the syringe and coupling the second cap to the nozzle, wherein the second cap comprises a second pad containing an antimicrobial solution.”
Another prior art reference, Gingras (U.S. Pat. 3,270,743) discloses an antimicrobial cap 33 located on a plunger end 11 of a syringe 1 (see Figs. 1-3). However, the antimicrobial cap 33 does not appear to be used for coupling to the nozzle of the syringe as required by the claimed invention. Further, Haber (U.S. Pat. 4,799,926) discloses an antimicrobial cap 14/10 (Figs. 1-2) located on a plunger end 8 of a syringe 1 (Fig. 1). However, the antimicrobial cap is used to disinfect a portion of the target site to be treated (as shown in Fig. 3), not to be coupled to the nozzle of the syringe after use as required by the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/31/2022